Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 15 and 22
b.	Pending: 1-25
	Claims 1-3, 10 and 15-24 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Specification
The new title is reviewed and accepted by Examiner.

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn pursuant to claim amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 12-15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav et al. (WO 2019093961) in view of Derner et al. (US 20180315466).

Regarding independent claim 1, Shreevastav discloses a method (Figs. 1-15), comprising: 
performing a reset operation at a memory device (Fig. 3 at Action 301, the transmitting device 101 performs a reset); 

setting the mode register to the first value based at least in part on successfully executing the reset operation (Fig. 3 at Action 302, the transmitting device 101 switches, based on the performed reset, a first value in an indication to a second value. The indication is of the reset of the buffer); and 
transmitting, to a host device after setting the mode register to the first value, an indication that is based at least in part on the first value (Fig. 3 at Action 303, the transmitting device 101 sends the indication with the second value to the receiving device 102 operating in the communications network 100. Sending may also be understood as transmitting).
Shreevastav does not explicitly disclose whether to set a mode register to a first value indicating a successful execution of the reset operation or to a second value indicating an error associated with executing the reset operation;

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Derner to Shreevastav such that whether to set a mode register to a first value indicating a successful execution of the reset operation or to a second value indicating an error associated with executing the reset operation in order to provide more efficient methods and apparatuses for implementing an array reset mode for DRAM initialization applications as taught by Derner ([0003]).

Regarding claim 7, Shreevastav and Derner together disclose all the elements of claim 1 as above and through Derner further an amount of time between successfully executing the reset operation and transmitting the indication to the host device is greater than or equal to a time delay defined 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Derner to modified Shreevastav such that an amount of time between successfully executing the reset operation and transmitting the indication to the host device is greater than or equal to a time delay defined for performing the reset operation in order to provide mode registers associated with array reset mode as taught by Derner ([0050]).





Regarding claim 12, Shreevastav and Derner together disclose all the elements of claim 1 as above and through Shreevastav further each bit of the first value comprises a logic value '0'; each bit of the first value comprises a logic value '1'; or each bit of the first value corresponds to a value that is predefined (Fig. 3 at Action 302 describes switching may be also understood as toggling between values).

Regarding claim 13, Shreevastav and Derner together disclose all the elements of claim 1 as above and through Shreevastav further the indication indicates a completion of performing the reset operation at the memory device (Fig. 3 at Action 302 describes the transmitting device 101 switches, based on the performed reset).


Regarding independent claim 15, Shreevastav discloses a method (Figs. 1-15), comprising: 
transmitting, to a memory device, a reset command (Fig. 3 at Action 301, the transmitting device 101 performs a reset); 
receiving, from the memory device based at least in part on transmitting the reset command, an indication associated with a mode register of the memory device storing a value (Fig. 3 at Action 303, the transmitting device 101 sends the indication with the second value to the receiving device 102 operating in the communications network 100. Sending may also be understood as transmitting); 

determining that an execution of the reset command was successful based at least in part on determining the stored value is the first value (Fig. 3 at Action 302, the transmitting device 101 switches, based on the performed reset, a first value in an indication to a second value. The indication is of the reset of the buffer).
Shreevastav is silent about whether the stored value is a first value indicating a successful execution of a reset operation or a second value indicating an error associated with executing the reset operation;
However, Derner teaches whether the stored value is a first value indicating a successful execution of a reset operation or a second value indicating an error associated with executing the reset operation (Claim 1 recites setting a valid data register to a first state indicating that all memory cells of the memory cell array have not been reset, and resetting the valid 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Derner to Shreevastav such that whether the stored value is a first value indicating a successful execution of a reset operation or a second value indicating an error associated with executing the reset operation in order to provide more efficient methods and apparatuses for implementing an array reset mode for DRAM initialization applications as taught by Derner ([0003]).

Regarding claim 18, Shreevastav and Derner together disclose all the elements of claim 15 as above and determining the mode register from a plurality of mode registers based at least in part on receiving the indication, wherein determining whether the stored value is the first value or the second value is based at least in part on determining the mode register (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) --- Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Kuhle, 526 F.2d 553, 188 USPQ 7 

Regarding claim 20, Shreevastav and Derner together disclose all the elements of claim 15 as above and through Shreevastav further the indication comprises the first value; and determining whether the stored value is the first value or the second value is based at least in part on the indication comprising the first value (Figs. 3-4 and corresponding section describes that indication is one bit and hence may only take two values. However, the indication may take more than two values. For example, when a reset is performed, the indication may change from 0 (or 00 binary) to 1 (or 01 binary), and change from 1 (01) to 2 (10), and from 2 (10) to 3 (1 1), and from 3 (11) to 0 (00)).

Claims 5-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav et al. (WO 2019093961) in view of Derner et al. (US 20180315466) and Chang (US 20110252191).

Regarding claim 5, Shreevastav and Derner together disclose all the elements of claim 1 as above and through Chang further receiving, from 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chang to modified Shreevastav such that receiving, from the host device, a read command for the mode register based at least in part on transmitting the indication; and transmitting, to the host device, the first value to the host device based at least in part on receiving the read command in order to provide a storage spaces of a memory card which are divided into a plurality of partitions and these partitions are switched dynamically, such that the host system is capable of accessing different partitions as taught by Chang ([0096]).

Regarding claim 6, Shreevastav and Derner together disclose all the elements of claim 1 as above and through Chang further receiving, from the host device, a plurality of read commands for the mode register according to a periodicity (Figs. 7-8 at step S703. Because of plurality of 
transmitting, to the host device, the first value stored in the mode register based at least in part on receiving one read command of the plurality of read commands, wherein transmitting the indication is based at least in part on transmitting the first value (Figs. 7-8 at step S705).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chang to modified Shreevastav such that receiving, from the host device, a plurality of read commands for the mode register according to a periodicity; and transmitting, to the host device, the first value stored in the mode register based at least in part on receiving one read command of the plurality of read commands, wherein transmitting the indication is based at least in part on transmitting the first value in order to provide a storage spaces of a memory card which are divided into a plurality of partitions and these partitions are switched dynamically, such that the host system is capable of accessing different partitions as taught by Chang ([0096]).

Regarding claim 11, Shreevastav and Derner together disclose all the elements of claim 1 as above and through Chang further transmitting the 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chang to modified Shreevastav such that transmitting the indication to the host device by a pin that is dedicated to transmitting indications associated with performing reset operations in order to provide a storage spaces of a memory card which are divided into a plurality of partitions and these partitions are switched dynamically, such that the host system is capable of accessing different partitions as taught by Chang ([0096]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav et al. (WO 2019093961) in view of Derner et al. (US 20180315466) and John Bernd (DE 102011051188).

Regarding claim 9, Shreevastav and Derner together disclose all the elements of claim 1 as above but they do not disclose performing a second reset operation at the memory device; detecting, by the memory device, an error associated with the second reset operation; and transmitting, to the 
However John teaches performing a second reset operation at the memory device; detecting, by the memory device, an error associated with the second reset operation; and transmitting, to the host device after detecting the error, a second indication that is based at least in part on detecting the error associated with the second reset operation (description describes responsive to the data to send at least one "reset" command over the first connection to reset the operation of the display module in a first attempt to correct the detected display errors and if the first attempt is unsuccessful then send at least one "reset" command over the second connection to reset the operation of the graphics system in a subsequent attempt to correct the detected display errors).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of John to modified Shreevastav such that performing a second reset operation at the memory device; detecting, by the memory device, an error associated with the second reset operation; and transmitting, to the host device after detecting the error, a second indication that is based at least in part on detecting the .

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 22-25 are allowed.

Allowable Subject Matter
Claims 2-4, 10, 16-17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-25 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/22/2022